USCA4 Appeal: 21-7438      Doc: 12        Filed: 12/27/2021     Pg: 1 of 3




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-7438


        DOUGLAS ROY SYMMES, JR.,

                            Plaintiff - Appellant,

                     v.

        CAPT. COVINGTON; CAPT. JERRY INGRAM, JR.; KATY POOLE;
        WILLIAM L. BULLARD; DEAN LOCKLEAR; PAMELA J. LOCKLEAR;
        CONNIE LOCKLEAR JONES; SGT. HESTER; SHERYL HATCHER;
        CHRISTOPHER ADAMS; MONICA BOND; ERIK A. HOOKS; JUSTIN
        CHAVIS; KIM SMITH; VICTOR LOCKLEAR; K. M. RUSSELL; JARELD;
        MILSAP; ANGELA M. DELLARIPA; CYNTHIA LOWERY; KIMBERLY H.
        SILER; WAKENDA GREENE; INA M. HINTON; FAUSTINA F. BROWN; SGT.
        GADDY; PATRICIA A. ALSTON; BEVERLY A. STUBBS; SHAQUANNA M.
        WALL; EVONNE MOORE; PAUL D. TAYLOR; JASMINE T. BELYEU;
        SHAROND R. SMITH; JONNITA BAKER; REGINALD R. MEWBORN;
        JODI T. HARRISON; SGT. CLARK; SGT. LOCKLEAR; KENNETH LASSITER;
        DUNLAP; JOHN DOE; SAMMS; CLARENCE J. DELFORGE, III,

                            Defendants - Appellees.



        Appeal from the United States District Court for the Middle District of North Carolina, at
        Greensboro. Joi Elizabeth Peake, Magistrate Judge. (1:20-cv-00887-WO-JEP)


        Submitted: December 21, 2021                                Decided: December 27, 2021


        Before KING and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.
USCA4 Appeal: 21-7438      Doc: 12         Filed: 12/27/2021    Pg: 2 of 3




        Dismissed by unpublished per curiam opinion.


        Douglas Roy Symmes, Jr., Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.




                                                    2
USCA4 Appeal: 21-7438      Doc: 12        Filed: 12/27/2021     Pg: 3 of 3




        PER CURIAM:

              Douglas Roy Symmes, Jr., seeks to appeal the magistrate judge’s order granting in

        forma pauperis status for the limited purpose of entering the order and recommending that

        the district court dismiss Symmes’ 42 U.S.C. § 1983 complaint without prejudice. This

        court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291, and certain

        interlocutory and collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen v.

        Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).               The order and

        recommendation Symmes seeks to appeal is neither a final order nor an appealable

        interlocutory or collateral order. Haney v. Addison, 175 F.3d 1217, 1219 (10th Cir. 1999)

        (“Absent both designation by the district court and consent of the parties, a

        magistrate[ judge]’s recommendation is not a final appealable decision . . . .”).

        Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with oral

        argument because the facts and legal contentions are adequately presented in the materials

        before this court and argument would not aid the decisional process.

                                                                                     DISMISSED




                                                    3